Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VARIABLE ESTATE DESIGN A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its Select*Life Variable Account Supplement Effective as of May 1, 2009 This supplement updates and amends certain information contained in your prospectus dated April 29, 2005, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective May 1, 2009, certain of the funds available through the Select*Life Variable Account will change their names as follows: Former Fund Name Current Fund Name ING Columbia Small Cap Value II Portfolio ING Columbia Small Cap Value Portfolio ING Global Real Estate Portfolio ING Clarion Global Real Estate Portfolio ING Julius Baer Foreign Portfolio ING Artio Foreign Portfolio ING Legg Mason Value Portfolio ING Growth and Income Portfolio II ING Lehman Brothers U.S. Aggregate Bond Index ® Portfolio ING U.S. Bond Index Portfolio ING Opportunistic LargeCap Value Portfolio 1 ING Opportunistic LargeCap Portfolio ING PIMCO Core Bond Portfolio ING PIMCO Total Return Bond Portfolio ING Van Kampen Real Estate Portfolio 1 ING Clarion Real Estate Portfolio ING VP Balanced Portfolio ING Balanced Portfolio ING VP Growth and Income Portfolio ING Growth and Income Portfolio ING VP Index Plus International Equity Portfolio ING Index Plus International Equity Portfolio ING VP Index Plus LargeCap Portfolio ING Index Plus LargeCap Portfolio ING VP Index Plus MidCap Portfolio ING Index Plus MidCap Portfolio ING VP Index Plus SmallCap Portfolio ING Index Plus SmallCap Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio ING VP International Value Portfolio 1 ING International Value Portfolio ING VP MidCap Opportunities Portfolio 1 ING MidCap Opportunities Portfolio ING VP SmallCap Opportunities Portfolio ING SmallCap Opportunities Portfolio ING VP Strategic Allocation Conservative Portfolio 1 ING Strategic Allocation Conservative Portfolio ING VP Strategic Allocation Growth Portfolio 1 ING Strategic Allocation Growth Portfolio ING VP Strategic Allocation Moderate Portfolio 1 ING Strategic Allocation Moderate Portfolio 1 On April 28, 2006, the subaccount that invested in this fund was closed to new investors and to new investments by existing investors. 153394 Page 1 of 11 May 2009 NOTICE OF UPCOMING FUND MERGERS Disappearing Funds Surviving Funds ING American Century Large Company Value Portfolio 2 ING T. Rowe Price Equity Income Portfolio ING JPMorgan Value Opportunities Portfolio ING Russell TM Large Cap Value Index Portfolio ING Neuberger Berman Partners Portfolio ING Russell TM Large Cap Index Portfolio ING Oppenheimer Main Street ® Portfolio ING Russell TM Large Cap Index Portfolio ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap Growth Index Portfolio Effective July 20, 2009 (the Merger Effective Date), the following Disappearing Funds will merge into and become part of the following Surviving Funds: Disappearing Funds Surviving Funds ING AllianceBernstein Mid Cap Growth Portfolio ING Russell TM Mid Cap Growth Index Portfolio ING Growth and Income Portfolio II ING Growth and Income Portfolio ING Index Plus International Equity Portfolio ING International Index Portfolio Effective August 10, 2009 (the Merger Effective Date), the following Disappearing Funds will merge into and become part of the following Surviving Funds: IMPORTANT INFORMATION REGARDING THE UPCOMING FUND MERGERS Prior to the Merger Effective Date, you may transfer amounts allocated to a subaccount that invests in a Disappearing Fund to any other available subaccount or to the Fixed Account. See the Transfers section beginning on page 43 of your policy prospectus for information about making subaccount transfers, including applicable restrictions and limits on transfers. On the Merger Effective Date, your investment in a subaccount that invests in a Disappearing Fund will automatically become an investment in the subaccount that invests in the corresponding Surviving Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to a subaccount corresponding to a Disappearing Fund will be automatically allocated to the subaccount corresponding to the applicable Surviving Fund. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5011, Minot, ND 58702-5011, 1-877-886-5050 or www.ingservicecenter.com. See the Transfers section beginning on page 43 of your policy prospectus for information about making allocation changes. After the Merger Effective Date, the subaccounts that invest in the Disappearing Funds will no longer be available through your policy. You will not incur any fees or charges or any tax liability because of the mergers, and your policy value immediately before the mergers will equal your policy value immediately after the mergers. There will be no further disclosure regarding the Disappearing Funds in future supplements to the policy prospectus. Because of the upcoming fund mergers, the following funds will be added, effective May 1, 2009, to your policy as available investment options: ING Growth and Income Portfolio ING International Index Portfolio ING Russell TM Large Cap Growth Index Portfolio ING Russell TM Large Cap Index Portfolio ING Russell TM Large Cap Value Index Portfolio ING Russell TM Mid Cap Growth Index Portfolio 2 On April 28, 2006, the subaccount that invested in this fund was closed to new investors and to new investments by existing investors. 153394 Page 2 of 11 May 2009 IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE POLICY Effective May 1, 2009, subaccounts which invest in the following funds are available through the policy: American Funds  Growth Fund (Class 2) American Funds  Growth-Income Fund (Class 2) American Funds  International Fund (Class 2) BlackRock Global Allocation V.I. Fund (Class III) Fidelity ® VIP Contrafund ® Portfolio (Initial Class) Fidelity ® VIP Equity-Income Portfolio (Initial Class) ING AllianceBernstein Mid Cap Growth Portfolio (Class I) ING Artio Foreign Portfolio (Class I) ING BlackRock Large Cap Growth Portfolio (Class I) ING Clarion Global Real Estate Portfolio (Class S) ING Evergreen Health Sciences Portfolio (Class I) ING Evergreen Omega Portfolio (Class I) ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Focus 5 Portfolio (Class I) ING Franklin Templeton Founding Strategy Portfolio (Class I) 4 ING Global Resources Portfolio (Class I) ING Growth and Income Portfolio II (Class I) ING Index Plus International Equity Portfolio (Class S) ING JPMorgan Emerging Markets Equity Portfolio (Class I) ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING JPMorgan Value Opportunities Portfolio (Class I) ING LifeStyle Aggressive Growth Portfolio (Class I) 4 ING LifeStyle Growth Portfolio (Class I) 4 ING LifeStyle Moderate Growth Portfolio (Class I) 4 ING LifeStyle Moderate Portfolio (Class I) 4 ING Limited Maturity Bond Portfolio (Class S) ING Liquid Assets Portfolio (Class I) ING Marsico Growth Portfolio (Class I) ING Marsico International Opportunities Portfolio (Class I) ING MFS Total Return Portfolio (Class I) ING MFS Utilities Portfolio (Class I) ING Oppenheimer Main Street Portfolio ® (Class I) ING PIMCO Total Return Bond Portfolio (Class I) ING Pioneer Fund Portfolio (Class I) ING Pioneer Mid Cap Value Portfolio (Class I) ING Stock Index Portfolio (Class I) ING T. Rowe Price Capital Appreciation Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio (Class I) ING Van Kampen Capital Growth Portfolio (Class I) ING Van Kampen Growth and Income Portfolio (Class S) ING Wells Fargo Small Cap Disciplined Portfolio (Class I) ING Baron Small Cap Growth Portfolio (I Class) ING Columbia Small Cap Value Portfolio (I Class) ING JPMorgan Mid Cap Value Portfolio (I Class) ING Neuberger Berman Partners Portfolio (I Class) ING Oppenheimer Global Portfolio (I Class) ING Oppenheimer Strategic Income Portfolio (S Class) ING Pioneer High Yield Portfolio (I Class) ING T. Rowe Price Diversified Mid Cap Growth Portfolio (I Class) ING UBS U.S. Large Cap Equity Portfolio (I Class) ING Van Kampen Comstock Portfolio (I Class) ING Van Kampen Equity and Income Portfolio (I Class) ING Balanced Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING Growth and Income Portfolio (Class I) ING Index Plus LargeCap Portfolio (Class I) ING Index Plus MidCap Portfolio (Class I) ING Index Plus SmallCap Portfolio (Class I) ING International Index Portfolio (Class S) ING Russell TM Large Cap Growth Index Portfolio (Class I) ING Russell TM Large Cap Index Portfolio (Class I) ING Russell TM Large Cap Value Index Portfolio (Class I) ING Russell TM Mid Cap Growth Index Portfolio (Class I) ING Russell TM Small Cap Index Portfolio (Class I) ING U.S. Bond Index Portfolio (Class I) ING SmallCap Opportunities Portfolio (Class I) Neuberger Berman AMT Socially Responsive Portfolio ® (Class I) More information about these funds is contained in the tables below. 4 This fund is structured as a fund of funds. A fund structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. Please refer to the fund prospectus for information about the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. 153394 Page 3 of 11 May 2009 The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the funds available through the policy. More detailed information about these funds can be found in the current prospectus and Statement of Additional Information for each fund. There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating Accumulation Value to the subaccounts that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective American Funds  Growth Fund Investment Adviser : Seeks growth of capital by investing (Class 2) Capital Research and Management primarily in common stocks. Company American Funds  Growth-Income Investment Adviser : Seeks capital growth and income Fund (Class 2) Capital Research and Management over time by investing primarily in Company U.S. common stocks or other securities that demonstrate the potential for appreciation and/or dividends. American Funds  International Investment Adviser : Seeks growth of capital over time by Fund (Class 2) Capital Research and Management investing primarily in common Company stocks of companies located outside the United States. BlackRock Global Allocation V.I. Investment Adviser : The Fund seeks to provide high total Fund (Class III) BlackRock Advisors, LLC return through a fully managed Subadvisers : investment policy utilizing U.S. and BlackRock Investment Management, foreign equity, debt and money LLC, BlackRock Asset Management market instruments, the combination U.K. Limited of which will be varied from time to time both with respect to types of securities and markets in response to changing market and economic trends. Fidelity ® VIP Contrafund ® Investment Adviser : Seeks long-term capital appreciation. Portfolio (Initial Class) Fidelity Management & Research Company Subadvisers : FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited 153394 Page 4 of 11 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a yield Subadvisers : which exceeds the composite yield FMR Co., Inc.; Fidelity Management on the securities comprising the & Research (U.K.) Inc.; Fidelity Standard & Poor's 500 SM Index (S&P Research & Analysis Company; 500 ® ). Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited ING AllianceBernstein Mid Cap Investment Adviser : Seeks long-term growth of capital. Growth Portfolio (Class I) Directed Services LLC Subadviser : AllianceBernstein, L.P. ING Artio Foreign Portfolio Investment Adviser : Seeks long-term growth of capital. (Class I) Directed Services LLC Subadviser : Artio Global Management LLC ING BlackRock Large Cap Investment Adviser : Seeks long-term growth of capital. Growth Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC ING Clarion Global Real Estate Investment Adviser : A non-diversified portfolio that seeks Portfolio (Class S) ING Investments, LLC to provide investors with high total Subadviser : return consisting of capital ING Clarion Real Estate Securities appreciation and current income. L.P. ING Evergreen Health Sciences Investment Adviser : A non-diversified portfolio that seeks Portfolio (Class I) Directed Services LLC long-term capital growth. Subadviser : Evergreen Investment Management Company, LLC ING Evergreen Omega Portfolio Investment Adviser : Seeks long-term capital growth. (Class I) Directed Services LLC Subadviser : Evergreen Investment Management Company, LLC ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Co. ING Focus 5 Portfolio (Class I) Investment Adviser : Seeks total return through capital Directed Services LLC appreciation and dividend income. Subadviser : ING Investment Management Co. ING Franklin Templeton Investment Adviser : Seeks capital appreciation and Founding Strategy Portfolio Directed Services LLC secondarily, income. (Class I) 153394 Page 5 of 11 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective ING Global Resources Portfolio Investment Adviser : A non-diversified portfolio that seeks (Class I) Directed Services LLC long-term capital appreciation. Subadviser : ING Investment Management Co. ING Growth and Income Portfolio Investment Adviser : Seeks to maximize total return II (Class I) Directed Services LLC through investments in a diversified Subadviser : portfolio of common stocks and ING Investment Management Co. securities convertible into common stocks. ING Index Plus International Investment Adviser : Seeks to outperform the total return Equity Portfolio (Class S) ING Investments, LLC performance of the Morgan Stanley Subadviser : Capital International Europe ING Investment Management Australasia and Far East ® Index Advisors, B. V. (MSCI EAFE ® Index), while maintaining a market level of risk. ING JPMorgan Emerging Markets Investment Adviser : Seeks capital appreciation. Equity Portfolio (Class I) Directed Services LLC Subadviser : J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Investment Adviser: Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Value Investment Adviser : Seeks long-term capital appreciation. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : J. P. Morgan Investment Management Inc. ING LifeStyle Aggressive Growth Investment Adviser : Seeks growth of capital. Portfolio (Class I) ING Investments, LLC Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Growth Portfolio Investment Adviser : Seeks growth of capital and some (Class I) ING Investments, LLC current income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Moderate Growth Investment Adviser : Seeks growth of capital and a low to Portfolio (Class I) ING Investments, LLC moderate level of current income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. ING LifeStyle Moderate Portfolio Investment Adviser : Seeks growth of capital and current (Class I) ING Investments, LLC income. Asset Allocation Consultants : Ibbotson Associates and ING Investment Management Co. 153394 Page 6 of 11 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective ING Limited Maturity Bond Investment Adviser : Seeks highest current income Portfolio (Class S) Directed Services LLC consistent with low risk to principal Subadviser : and liquidity and secondarily, seeks ING Investment Management Co. to enhance its total return through capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. ING Marsico Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING Marsico International Investment Adviser : Seeks long-term growth of capital. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING MFS Total Return Portfolio Investment Adviser : Seeks above-average income (Class I) Directed Services LLC (compared to a portfolio entirely Subadviser : invested in equity securities) Massachusetts Financial Services consistent with the prudent Company employment of capital. Secondarily seeks reasonable opportunity for growth of capital and income. ING MFS Utilities Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Oppenheimer Main Street Investment Adviser : Seeks long-term growth of capital Portfolio ® (Class I) Directed Services LLC and future income. Subadviser : OppenheimerFunds, Inc. ING PIMCO Total Return Bond Investment Adviser : Seeks maximum total return, Portfolio (Class I) Directed Services LLC consistent with preservation of Subadviser : capital and prudent investment Pacific Investment Management management. Company LLC ING Pioneer Fund Portfolio Investment Adviser : Seeks reasonable income and capital (Class I) Directed Services LLC growth. Subadviser : Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Pioneer Investment Management, Inc. 153394 Page 7 of 11 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective ING Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING T. Rowe Price Capital Investment Adviser : Seeks, over the long-term, a high Appreciation Portfolio Directed Services LLC total investment return, consistent (Class I) Subadviser : with the preservation of capital and T. Rowe Price Associates, Inc. prudent investment risk. ING T. Rowe Price Equity Income Investment Adviser : Seeks substantial dividend income as Portfolio (Class I) Directed Services LLC well as long-term growth of capital. Subadviser : T. Rowe Price Associates, Inc. ING Van Kampen Capital Growth Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Van Kampen ING Van Kampen Growth and Investment Adviser : Seeks long-term growth of capital Income Portfolio (Class S) Directed Services LLC and income. Subadviser : Van Kampen ING Wells Fargo Small Cap Investment Adviser : Seeks long-term capital appreciation. Disciplined Portfolio (Class I) Directed Services LLC Subadviser : Wells Capital Management, Inc. ING Baron Small Cap Growth Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : BAMCO, Inc. ING Columbia Small Cap Value Investment Adviser : Seeks long-term growth of capital. Portfolio (Initial Class) Directed Services LLC Subadviser : Columbia Management Advisors, LLC ING JPMorgan Mid Cap Value Investment Adviser : Seeks growth from capital Portfolio (Initial Class) Directed Services LLC appreciation. Subadviser : J. P. Morgan Investment Management Inc. ING Neuberger Berman Partners Investment Adviser : Seeks capital growth. Portfolio (Initial Class) Directed Services LLC Subadviser : Neuberger Berman Management Inc. ING Oppenheimer Global Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Oppenheimer Strategic Investment Adviser : Seeks a high level of current income Income Portfolio (Service Class) Directed Services LLC principally derived from interest on Subadviser : debt securities. OppenheimerFunds, Inc. 153394 Page 8 of 11 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Initial Class) Directed Services LLC through income and capital Subadviser : appreciation. Pioneer Investment Management, Inc. ING T. Rowe Price Diversified Mid Investment Adviser : Seeks long-term capital appreciation. Cap Growth Portfolio (Initial Directed Services LLC Class) Subadviser : T. Rowe Price Associates, Inc. ING UBS U.S. Large Cap Equity Investment Adviser : Seeks long-term growth of capital Portfolio (Initial Class) Directed Services LLC and future income. Subadviser : UBS Global Asset Management (Americas) Inc. ING Van Kampen Comstock Investment Adviser : Seeks capital growth and income. Portfolio (Initial Class) Directed Services LLC Subadviser : Van Kampen ING Van Kampen Equity and Investment Adviser : Seeks total return, consisting of long- Income Portfolio (Initial Class) Directed Services LLC term capital appreciation and current Subadviser : income. Van Kampen ING Balanced Portfolio (Class I) Investment Adviser : Seeks to maximize investment return, ING Investments, LLC consistent with reasonable safety of Subadviser : principal, by investing in a ING Investment Management Co. diversified portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. Subadviser : ING Investment Management Co. ING Growth and Income Portfolio Investment Adviser: Seeks to maximize total return (Class I) ING Investments, LLC through investments in a diversified Subadviser : portfolio of common stocks and ING Investment Management Co. securities convertible into common stock. ING Index Plus LargeCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard & Subadviser : Poors 500 Composite Stock Price ING Investment Management Co. Index (S&P 500 Index), while maintaining a market level of risk. ING Index Plus MidCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Subadviser : Poors MidCap 400 Index (S&P ING Investment Management Co. MidCap 400 Index), while maintaining a market level of risk. 153394 Page 9 of 11 May 2009 Investment Adviser/ Fund Name Subadviser Investment Objective ING Index Plus SmallCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard & Subadviser : Poors SmallCap 600 Index (S&P ING Investment Management Co. SmallCap 600 Index), while maintaining a market level of risk. ING International Index Portfolio Investment Adviser : Seeks investment results (before fees (Class S) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of a widely accepted ING Investment Management Co. International Index. ING Russell TM Large Cap Growth Investment Adviser : Seeks investment results (before fees Index Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Russell Top 200 ® ING Investment Management Co. Growth Index. ING Russell TM Large Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell Top 200 ® ING Investment Management Co. Index. ING Russell TM Large Cap Value Investment Adviser: Seeks investment results (before fees Index Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell Top 200 ® ING Investment Management Co. Value Index. ING Russell TM Mid Cap Growth Investment Adviser : Seeks investment results (before fees Index Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Russell Midcap ® ING Investment Management Co. Growth Index. ING Russell TM Small Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell 2000 ® ING Investment Management Co. Index. ING U.S. Bond Index Portfolio Investment Adviser : Seeks investment results (before fees (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Barclays Capital Lehman Brothers Asset Management U.S. Aggregate Bond Index ® . LLC ING SmallCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. Neuberger Berman AMT Socially Investment Adviser : Seeks long-term growth of capital by Responsive Portfolio ® (Class I) Neuberger Berman Management investing primarily in securities of LLC companies that meet the portfolios Subadviser : financial criteria and social policy. Neuberger Berman, LLC 153394 Page 10 of 11 May 2009 IMPORTANT INFORMATION ABOUT FUNDS CLOSED TO NEW INVESTMENT The subaccounts that invest in the following funds have been closed to new investment: Fidelity ® VIP Investment Grade Bond Portfolio ING American Century Large Company Value Portfolio ING American Century Small-Mid Cap Value Portfolio ING BlackRock Large Cap Value Portfolio ING Clarion Real Estate Portfolio ING International Growth Opportunities Portfolio ING International Value Portfolio ING Legg Mason Partners Aggressive Growth Portfolio ING Lord Abbett Affiliated Portfolio ING MidCap Opportunities Portfolio ING Opportunistic LargeCap Portfolio ING PIMCO Total Return Portfolio ING Strategic Allocation Conservative Portfolio ING Strategic Allocation Growth Portfolio ING Strategic Allocation Moderate Portfolio Policy owners who have policy value allocated to one or more of the subaccounts that correspond to these funds may leave their policy value in those subaccounts, but future allocations and transfers into those subaccounts are prohibited. If your most recent premium allocation instructions includes a subaccount that corresponds to one of these funds, premium received that would have been allocated to a subaccount corresponding to one of these funds may be automatically allocated among the other available subaccounts according to your most recent premium allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5011, Minot, ND 58702-5011, 1-877-886-5050 or www.ingservicecenter.com. See the Transfers section beginning on page 43 of your policy prospectus for information about making allocation changes. Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See the Lapse section on page 48 of your policy prospectus for more information about how to keep your policy from lapsing. See also the Reinstatement section on page 49 of your policy prospectus for information about how to put your policy back in force if it has lapsed. MORE INFORMATION IS AVAILABLE More information about the funds available through your policy, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5011 Minot, ND 58702-5011 1-877-886-5050 153394 Page 11 of 11 May 2009
